DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks filed 10/25/2021, with respect to claims 1-8 have been considered but are moot due to the amendment of the claims. 

Allowable Subject Matter
Claims 1-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art of record, alone or in combination appears to teach, suggest, or render obvious the invention of claims 1-8.
Independent claim 1 recites an electrolyte for a rechargeable lithium battery, comprising c non-aqueous organic solvent, a lithium salt, and an additive, wherein the additive comprises a compound represented by Chemical Formula 1

    PNG
    media_image1.png
    142
    361
    media_image1.png
    Greyscale

wherein, in Chemical Formula 1, 
                
                    
                        
                            R
                        
                        
                            1
                        
                    
                     
                    a
                    n
                    d
                     
                    
                        
                            R
                        
                        
                            2
                        
                    
                
             are independently a hydrogen, a halogen, an unsubstituted Cl to C10 alkyl group, a substituted or unsubstituted C2 to C10 alkenyl group, a substituted or unsubstituted C2 to C10 alkynyl group, a substituted or unsubstituted C3 to C10 cycloalkyl group, a substituted or unsubstituted C3 to C10 cycloalkenyl group, and 
R3 and R4 are independently a hydrogen, a cyano group, a halogen, a substituted or unsubstituted C1 to C10 alkyl group, a substituted or unsubstituted C1 to C10 alkoxy group, a substituted or unsubstituted C2 to C10 alkenyl group, a substituted or unsubstituted C2 to C10 alkynyl group, a substituted or unsubstituted C3 to C10 cycloalkyl group, or a substituted or unsubstituted C3 to C10 cycloalkenyl group. 
Previously cited Kadota (JP 2015125949 A using the Espacenet English machine translation provided in the Final Rejection dated 03/26/2021) discloses an electrolyte for a rechargeable lithium battery, comprising a non-aqueous organic solvent (propylene carbonate, ethylene carbonate, [0005]), a lithium salt (                
                    
                        
                            L
                            i
                            P
                            F
                        
                        
                            6
                        
                    
                
            , [0005]), and an additive (“the electrolytic solution contains at least…the compounds represented by the chemical formula… (2)”, Kadota’s Chemical Formula (2) shown on the next page, [0009]). Kadota discloses the additive comprises a compound represented by:

    PNG
    media_image2.png
    116
    360
    media_image2.png
    Greyscale

Kadota Chemical Formula (2)
Kadota further discloses R8 and R9 represent alkyl groups have 1 to 4 carbons (Table 1 at [0071], [0011]).  Therefore, Kadota discloses wherein, in claimed Chemical Formula 1 (Kadota’s 
However, Kadota does not disclose in claimed Chemical Formula 1 wherein R1 and R2 (substituents on the sulfur atoms) are independently a hydrogen, a halogen, an unsubstituted Cl to C10 alkyl group, a substituted or unsubstituted C2 to C10 alkenyl group, a substituted or unsubstituted C2 to C10 alkynyl group, a substituted or unsubstituted C3 to C10 cycloalkyl group, a substituted or unsubstituted C3 to C10 cycloalkenyl group, primarily because Kadota teaches only the advantageous use of –CF3 substituents on the sulfur atoms, which would dissuade the skilled artisan from changing the groups to one of the claimed R-groups.
Previously cited Mizuta (US 20040002002 A1) does not cure the deficiencies of Kadota in order to teach wherein R1 and R2 are independently a hydrogen, a halogen, an unsubstituted Cl to C10 alkyl group, a substituted or unsubstituted C2 to C10 alkenyl group, a substituted or unsubstituted C2 to C10 alkynyl group, a substituted or unsubstituted C3 to C10 cycloalkyl group, a substituted or unsubstituted C3 to C10 cycloalkenyl group.
Therefore, the references fails to teach or suggest the particulars of the independent Claim 1 and it’s not obvious to modify these teachings to give the instant claimed invention. Thus none of the prior art of the record appears to teach, suggest, or render obvious the invention of independent Claim 1. Since Claims 2-8 depend on Claim 1, they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.G.B./Examiner, Art Unit 1729           

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729